DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) filed on 10/18/2021 and 12/31/2021 have been considered by the Examiner. The Examiner notes that one of the IDS filed 12/31/2021 does not comprise any information which is pertinent to the merits of the instantly filed application and/or claims and therefore has not been considered

Examiner Notes
The Examiner notes that any objection and/or rejection previously set forth in the Non-Final Office Action filed 1 October 2021 and not repeated herein is overcome and hereby withdrawn. 

Claim Interpretation
The Examiner notes that Applicant’s specification does not provide a specific definition for the term “self-molding” nor does the term have a consistent definition within the art.  As such, the term “self-molding” will be given the broadest reasonable interpretation in light of Applicant’s specification which recites “The cover material forms to the shape and maintains its structural integrity during curing”. In light of this recitation, 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carlson, US 5,256,459 (“Carlson)(previously cited).
Regarding claim 1, Carlson discloses a printing sleeve comprising two fibrous strand layers which are direct contact with each other (abstract, col. 1 lines 8-12, col. 2 line 5-col. 3 line 55, Fig. 2-4). The fibrous strand layers each comprise fibrous strands which are impregnated with a thermosetting polymer resin (col. 2 lines 28-34).  The fibrous strand layers are formed by dipping fibrous strands in a bath of thermosetting resin (i.e. a liquid polymer matrix) and wound around a mandrel (col. 3 lines 32-50). After the fibrous strand layers have been laid up, the thermosetting resin is cured (col. 3 lines 32-50). One of the fibrous strand layers reads on the claimed self-molding fiber layer since the layer can be formed to a desired shape (i.e. shaped into a hollow 
The sleeve is structured such that it can be mounted onto a cylinder using compressed air which expands the sleeve and subsequently, when the compressed air is removed, the sleeve contracts to provide a firm frictional fit onto the cylinder (col. 3 lines 11-25). As such, the fibrous strand layers provide compression without application of external force which reads on the claimed self-molding fiber cover structured to provide compression.
Regarding claims 2 and 6, Carlson teaches that the fibers of the fibrous strand layer may be glass fibers (col. 3 lines 33-36) which reads on the glass fibers recited in claims 2 and 6. Carlson does not teach or suggest the PPS fibers of the elected species of self-molding fiber cover fibers recited in claim 6.
Regarding claim 3, the fibers of the fibrous strand layers are wound around the sleeve and therefore are non-woven.  Thus, the fibers read on the claimed non-woven fiber material.
Regarding claim 4, the carded fiber layers read on the claimed nonwoven fiber material.
Regarding claim 14, since the fibrous stand layers are arranged immediately adjacent and in contact with each other, there is a reasonable expectation that the .

Claims 1-3, 5, 6, 8, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,828,119 to Warburton et al. (“Warburton”)(previously cited).
Regarding claim 1, Warburton discloses a cylindrical composite insulating material comprising an organic polymeric insulation layer and an overlying covering wherein the covering comprises a heat shrinkable wound organic filament layer disposed between two layers of carded fiber slivers which are impregnated with a bonding agent which bonds the layers together (abstract, col. 2 lines 10-31, col. 2 line 31-col. 4 line 49, Figs. 1 and 2).  Since the bonding agent bonds the layers together, it is understood that it flows between the layers.  The bonding agent may comprise a polysiloxane dissolved in a solvent (col. 4 lines 38-45). 
The innermost of the 
Regarding claim 2, the carded fibers of the layers of carded fiber slivers may be glass fibers (claim 2).
Regarding claim 3, the carded fiber layers read on the claimed nonwoven fiber material.
Regarding claim 4, the carded fiber layers read on the claimed fiber reinforced film.
Regarding claim 5, the layer of wound heat shrinkable filaments which read on the claimed self-molding fiber cover may comprise braided filaments (col. 5 lines 40-46, claim 4) which read on the claimed braided fiber material.
Regarding claim 6, Warburton teaches that heat shrinkable filaments may be formed from nylon (i.e. polyamide)(col. 3 lines 38-42) which reads on the polyamide of claim 6.  Warburton does not teach or suggest the PPS fibers of the elected species of self-molding fiber cover fibers recited in claim 6.
Regarding claim 8, the bonding agent may comprise a polysiloxane dissolved in a solvent wherein antimony trioxide (i.e. flame retardant) is also present (col. 4 lines 46-58) which reads on the claimed functional additive.
Regarding claim 14, since the impregnating bonding agent which bonds the layers together the impregnating agent is reasonable interpreted as flowing between the layers and creating mechanical and chemical bonds between the layers as claimed.

Claims 1, 3, 5, 8, 10, 11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reynolds, et al., US 3,616,123 (“Reynolds”)(previously cited).
Regarding claim 1, Reynolds discloses a helicoid insulating composite material comprising at least two overlapping continuous strips (abstract, col. 3 lines 16-40, col. 4, 
One of the strips of impregnated fibrous materials reads on the claimed self-molding fiber layer since the layer can be formed to a desired shape (i.e. shaped into a helicoid) and which maintains its structural integrity during curing (i.e. stays in the shape of a helicoid).  The neighboring strip of impregnated fibrous material reads on the claimed structural reinforcement layer. Since the strips of fibrous material are laminated directly to each other prior to curing there is a reasonable expectation that the elastomer resin/solvent material would form a continuous matrix from one strip of fibrous material to the other wherein the matrix can flow between the layers.
Since the resulting product is elastomeric and helicoid, there is reasonable expectation that when wrapped around an article the helicoid insulating composite material taught by Reynolds would intrinsically provide a least some degree of compression around the article without the application of external force as claimed.
Regarding claims 3 and 5, Reynolds teaches that the fibrous material of the strips may be woven (col. 8 lines 45-49).
Regarding claim 8,
Regarding claim 10, since the strips of fibrous material are laminated directly to each other prior to curing there is a reasonable expectation that the elastomer resin/solvent material would form a continuous matrix from one strip of fibrous material to the other wherein the matrix can flow between the layers. As such, there is a reasonable expectation that the matrix would form an interface area between the layers which reads on the claimed interface between a self-molding layer and a structural reinforcement layer.
Regarding claim 11, Reynolds teaches that the insulating composite material may comprise three or four overlapping continuous strips of fibrous material (col. 4 line 30-col. 5 line 21, Figs. 2 and 4). Two immediately adjacent strip of fibrous material may reasonably be interpreted as reading on a first and second structural reinforcement layer as claimed.  As is noted above, since the strips of fibrous material are laminated directly to each other prior to curing there is a reasonable expectation that the elastomer resin/solvent material would form a continuous matrix from one strip of fibrous material to the other wherein the matrix can flow between the layers.  As such, there is a reasonable expectation that the matrix would form an interface area between the layers which reads on the claimed interface between a first and second reinforcement layer.
Regarding claim 14, since the strips of impregnated fibrous material are arranged immediately adjacent and in contact with each other, there is a reasonable expectation that the thermosetting resin would flow between the layers and create mechanical and chemical bonds between the layers as claimed.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds as applied to claim 1 above, and further in view of Botsolas, US 4,054,710 (“Botsolas”)(previously cited).
Regarding claim 12, as is described above, Reynolds discloses a helicoid insulating composite laminate material which meets the limitations of claim 1.  Reynolds is silent regarding the laminate material comprising a metal foil layer.  
Botsolas discloses a flexible composite laminate insulating material comprising an asbestos fibrous layer impregnated with a rubber latex (abstract, col. 1 lines 14-16, col. 2 lines 6-15, col. 2 line 33-col. 5 line 64, col. 8 lines 54-67).  The composite further comprises a PET barrier film which has been provided with a reflective aluminum coating (col. 2 lines 6-15 and lines 40-65). 
The reflective aluminum coating provides a means to reflecting heat (col. 4 lines 40-45).
Reynolds and Botsolas are both directed toward insulating composite laminates comprising an asbestos fiber layer which is impregnated with an elastomeric material. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the insulating composite laminate material of Reynolds with the teachings of Botsolas by incorporating a PET layer comprising an aluminum foil thereon in order to provide a means for reflecting heat.  The aluminum foil of the PET film would have read on the metallized polymeric film reinforcement layer recited in claim 4 and the metal foil recited in claim 12.  

Allowable Subject Matter
Claims 15 and 16 allowed.
Claims 7, 9, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 3 January 2022 have been fully considered but they are not persuasive. 
At pages 6 and 7 of the remarks filed 28 December 2021 Applicant asserts that the specification properly defines that features and functions of the term “self-molding”.  However, the Examiner maintains that while Applicant’s specification describes feature and functions of term “self-molding”, the specification does not provide a specific definition of the term. As such, in accordance with MPEP 2173.01 the Examiner has given the term “self-molding” the broadest reasonable interpretation consistent with the specification.  The Examiner notes that Applicant has not specifically pointed out if and/or how the interpretation of the term “self-molding” relied upon during examination is inconsistent with the instant specification.  As such, Applicant’s argument is not found persuasive.
On page 7 of the remarks Applicant asserts that amendments made to claims 10 and 11 overcome the previous rejection of the claims under 35 U.S.C. §112(d).  The Examiner agrees with this assertion and has withdrawn the rejection of claims 10 and 11 under 35 U.S.C. §112(d).  
On page 9 of the remarks Applicant asserts that Carlson does not recite that the disclosed printing sleeve is an insulation system.  However, given that essentially any 
On page 9 of the remarks Applicant asserts that Carlson does not teach or suggest a self-molding fiber cover which is provided around/over a fibrous strand layer and that encases the fibrous strand layer wherein the self-molding fiber cover provides compression without the application of external forces.  The Examiner contends that sleeve disclosed by Carlson comprises multiple fibrous strand layers which are configured to expand upon the introduction of compressed air between the sleeve and the cylinder onto which the sleeve is mounted. When the compressed air is not present, the fibrous layers contract (i.e. compress without the application of external forces). The outermost of the fibrous strands is reasonably interpreted as reading on the claimed self-molding layer since it encases the innermost fibrous layer and provides compression.  Applicant has not specifically pointed out why the interpretation of how the various layers of the sleeve taught by Carlson do not meet the requirements of the claims.  As such, Applicant’s argument does not rebut the prima facie case of obviousness set forth in the non-final Office action.
On pages 9 and 10 of the remarks Applicant asserts that Carlson does not teach or suggest a sleeve wherein a thermosetting resin flows within and infuses both a reinforcing layer and a fiber cover.  However, it is the Examiner’s position that given that Carlson teaches forming the disclosed sleeve from thermosetting resin impregnated 
On pages 10 and 11 of the remarks Applicant asserts that Warburton does not teach the claimed invention.  However, Applicant has not specifically pointed out how or why the Examiner’s interpretation of the teachings of Warburton are erroneous. On the contrary, the Examiner notes paragraphs 19 and 20 of the non-final Office action specifically describe how the insulating material disclosed by Warburton teaches all the features of the insulating composite recited in claim 1.  As such, Applicant’s argument does not rebut the prima facie case of obviousness set forth by the Examiner.  
On pages 11 and 12 of the remarks Applicant asserts that Reynolds does not teach a liquid polymer matrix flows within and infuses at least one structural reinforcement layer and the self-molding fiber cover so as to form a continuous matrix from the outside of the self-molding fiber cover to the inside of the structural reinforcement layer.  The Examiner disagrees with this assertion for the following reason. It is noted that Reynolds teaches that the overlapping layers of the disclosed composite are impregnated with an elastomeric resin disposed in a solvent (col. 4 line 30-col. 5 line 21, Figs. 2-4).  It is also noted that the overlapping layers are in direct contact with each other (col. 4 line 30-col. 5 line 21, Figs. 2-4) and therefore there is no .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782